DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This action is a final rejection
Claims 1-14 were cancelled
Claims 15-25 were added
Claims 15-25 are rejected under 35 USC § 101
Claims 15-25 are rejected under 35 USC § 103

Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 4-19-2018 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [15-25] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 15-25, they recite an abstract idea of listing, pricing, and exchanging travel/stay packages offered by a plurality of hotels. 
Independent Claim 15, is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claim 15 recites a system for listing, pricing, and exchanging travel/stay packages offered by a plurality of hotels. 
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “hosting a smart contract corresponding to a desired travel/stay package, wherein said smart contract … determines a price of said desired travel/stay package based on at least one factor selected from the group consisting of an actual use date factor, a weather factor, a biometric data factor, an expiration date factor, a guest/user happiness factor, a number of exchange remaining travel/stay packages factor, a number of hotel remaining travel/stay packages factor, and a rate of use of travel/stay packages factor“; and “hosting a plurality of additional smart contracts corresponding to said plurality of additional travel/stay packages, wherein each of said Page 2Attorney Docket No.: 0510105 plurality of additional smart contracts … determines a price of each of said plurality of additional travel/stay packages“; belong to the grouping  of certain methods of organizing human activity under fundamental economic practices as it recites “listing, pricing, and exchanging travel/stay packages offered by a plurality of hotels”. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea. 
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO). Claim 15 recites: “a computing device, a smart contract exchange, and a hotel server”; “said computing device having a wallet graphical user interface for displaying said travel/stay packages, said computing device being configured to display biometric data input/verification, said computing device being further configured to communicate with said smart contract exchange and with said hotel server”; “an engine“; and “hotel server being configured to provide a plurality of additional travel/stay packages to said smart contract exchange“; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
In addition Claims 15 recites: “providing said price of said desired travel/stay package and said price of each of said plurality of additional travel/stay packages“; that amounts to additional insignificant extra solution activities to the judicial exception specific to transmitting data. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO. As discussed previously with respect to Step 2A Prong Two, claim 15 recites: “a computing device, a smart contract exchange, and a hotel server”; “said 
In addition Claims 15 recites: “providing said price of said desired travel/stay package and said price of each of said plurality of additional travel/stay packages“; that amounts to additional insignificant extra solution activities to the judicial exception specific to transmitting data. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data”; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Claims 16-25, dependent on claim 15 are rejected under 35 U.S.C 101 based on similar rationale as claim 15. The additionally recited elements in the dependent claims were all individually and collectively examined and found to merely refine and/or further limit the abstract idea(s) of the independent claim(s). They do not add any feature which integrates the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept which cures the deficiencies of their respective parent independent claim or transforms the nature of the claims into patent-eligible subject matter under 35 USC §101.

Claim 16 dependent on claim 15, merely adds to the abstract idea of claim 15.  By reciting “each of said plurality of additional smart contracts determines said price of each of said plurality of additional travel/stay packages based on at least one factor selected from the group consisting of said actual use date factor, said weather factor, said biometric data factor, said expiration date factor, said guest/user happiness factor, said number of exchange remaining travel/stay packages factor, said number of hotel remaining travel/stay packages factor, and said rate of use of travel/stay packages 

Claim 17 dependent on claim 15 amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea, by reciting “said hotel server provides said plurality of additional travel/stay packages to said computing device”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 18 dependent on claim 15, merely adds to the abstract idea of claim 15.  By reciting “verifies and lists ownership information of said travel/stay packages using biometric information of present owners of said travel/stay packages”; it adds to the abstract idea of “listing, pricing, and exchanging travel/stay packages offered by a plurality of hotels”  by verifying and listing ownership information of said travel/stay packages using biometric information of present owners of said travel/stay packages without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 19 dependent on claim 18, merely adds to the abstract idea of claim 15.  By reciting “said biometric information of said present owners of said travel/stay packages includes finger print scan information, ocular-based identification information, and voice information”; it adds to the abstract idea of “listing, pricing, and exchanging travel/stay packages offered by a plurality of hotels”  whereby said biometric information of said present owners of said travel/stay packages includes finger print scan information, ocular-based identification information, and voice information without adding any additional elements that impose a meaningful limit on the abstract 

Claim 20 dependent on claim 15, merely adds to the abstract idea of claim 15.  By reciting “said price of said desired travel/stay package is determined by said smart contract in a cryptocurrency backed by said travel/stay packages”; it adds to the abstract idea of “listing, pricing, and exchanging travel/stay packages offered by a plurality of hotels”  whereby said price of said desired travel/stay package is determined by said smart contract in a cryptocurrency backed by said travel/stay packages without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 21 dependent on claim 15, merely adds to the abstract idea of claim 15.  By reciting “said price of each of said plurality of additional travel/stay packages is determined by each of said plurality of additional smart contracts in a cryptocurrency backed by said travel/stay packages”; it adds to the abstract idea of “listing, pricing, and exchanging travel/stay packages offered by a plurality of hotels”  whereby said price of each of said plurality of additional travel/stay packages is determined by each of said plurality of additional smart contracts in a cryptocurrency backed by said travel/stay packages without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 22 dependent on claim 15 merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 22 recites “further displays filtered travel/stay packages, an available bank account, and an available cryptocurrency account”.  This claim amounts to no more than displaying data, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.



Claim 24 dependent on claim 15 amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea, by reciting “said computing device is configured to communicate with said smart contract exchange by a wireless connection selected from the group consisting of WiFi, 4G, LTE, and 5G”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 25 dependent on claim 15 amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea, by reciting “said computing device is configured to communicate with said smart contract exchange by a wireline connection selected from the group consisting of cables, fiber optics, POTS (Plain Old Telephone Service) wires, and DSL (Digital Subscriber Line) wires”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or 
non-obviousness.

Claims 15-25 are rejected under 35 U.S.C. 103 as being un-patentable by Arora et. al. (US 2018/0157999 A1) hereinafter “Arora” in view of Stern et al. (US 2017/0017955 A1) hereinafter “Stern”

Regarding claim 15 Arora teaches: 
A system for listing, pricing, and exchanging travel/stay packages offered by a plurality of hotels, said system comprising a computing device, a smart contract exchange, and a hotel server (See at least [0023] via: “…a desired travel itinerary to the processing server 102 via the computing device 106 as part of a travel itinerary request. The travel itinerary request may request fulfillment of the desired travel itinerary, where the travel itinerary may be comprised of one or more reservation requests. Each reservation request may be a request for a specific item in the travel itinerary related to the travel desired by the individual 104. For instance, a travel itinerary may be comprised of a reservation request for a hotel room for a specific number of nights, round-trip airfare between specific airports on specific days, a rental car in a specific location for specific days, and a tour service on a specific day in the specific location…”)
said smart contract exchange hosting a smart contract corresponding to a desired travel/stay package, wherein said smart contract includes an engine that determines a price of said desired travel/stay package based on at least one factor selected from the group consisting of an actual use date factor, a weather factor, a biometric data factor, an expiration date factor, a guest/user happiness factor, a number of exchange remaining travel/stay packages factor, a number of hotel remaining travel/stay packages factor, and a rate of use of travel/stay packages factor (See at least [0007] via: “…receiving, by the receiving device of the processing server, at least one merchant bid for each of the one or more reservation requests, wherein each merchant bid includes at least a bid amount and additional bidding details; identifying, by a determination module of the processing server, a winning bid for each of the one or more reservation requests, wherein the winning bid is one of the at least one merchant bids received for the respective reservation request and is based on at least the bid amount and additional bidding details included in each of the at least one merchant bids…”; Note: Examiner reasonably interprets that a bid is a determined price/value of something based on the context of the situation. In addition see at least [0023] via: “… For instance, 
said hotel server being configured to provide a plurality of additional travel/stay packages to said smart contract exchange (See at least [0029] via: “…processing server 102 may thus receive a plurality of merchant bids from a plurality of different merchants 108 for each reservation request included in the individual's submitted travel itinerary. The processing server 102 may then identify, for each reservation request, a winning bid. The winning bid may be selected based on predefined criteria and/or criteria submitted by the individual 104, such as in the original travel itinerary request. For instance, the processing server 102 may, by default, identify the lowest cost bid (e.g., based on bid amount) as the winning bid for a reservation request, where such predefined criteria may be overridden by criteria selected by the individual 104. For example, the individual 104 may request a hotel closest to a specific geographic location, or may request that hotels be weighted based on geographic location, such that the winning bid is selected based on a combination of its location and bid amount (e.g., the individual 104 may want a hotel closest to a desired location, but may be fine taking a hotel further away if it is less expensive by a specific amount). The processing server 102 may, using the predefined and/or submitted criteria, identify a winning bid for each of the reservation requests…”)
said smart contract exchange hosting a plurality of additional smart contracts corresponding to said plurality of additional travel/stay packages, wherein each of said plurality of additional smart contracts includes a corresponding engine that 
said smart contract exchange providing said price of said desired travel/stay package and said price of each of said plurality of additional travel/stay packages to said computing device (See at least [0029]).

However Arora is silent regarding the following claim that is taught by Stern: 
“said computing device having a wallet graphical user interface for displaying said travel/stay packages, said computing device being configured to display biometric data input/verification, said computing device being further configured to communicate with said smart contract exchange and with said hotel server” (See at least [0036] via: “…A virtual fingerprinting or other biometrics could be added to the ledger to help avoid fraud, as described herein in more detail with respect to additional embodiments…”; in addition see at least [0079] via: “…If the wallet identifier is a non-invalid identifier, the P2PTG may generate a user interface prompt to allow a user to specify a target for payment proceeds, a selection mechanism for the target (e.g., a person, organization, cause, etc.), an amount to pay (e.g., in various electronic and/or real currencies), an item specification for the transaction (e.g., goods, services, equities, derivatives, etc.). In one embodiment, the P2PTG will search a database to determine what target wallets are currently associated with the network device 104. For example, in one embodiment, a hotel cleaning employee may have registered a room, or a valet may have registered with a valet parking beacon, etc., and their digital wallet will be retrieved and an address therefrom specified as a target for a transaction. Upon generating the interface (e.g., by retrieving an HTML template from the P2PTG database and compositing retrieved information, etc.), the P2PTG server 1801 may provide the user's client 106 with an interaction interface message (step 510) (e.g., allowing the user to see the target payment/transaction identifier (e.g., hotel valet, and/or hotel organization name, etc.), specify an amount to pay (e.g., a tip amount), an item for transaction (e.g., a towel), and a mechanism to instantiate the transaction (e.g., a ‘pay button) for display (step 512)…”)

It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a system and method where travel itinerary items are made publicly accessible to relevant merchants via a blockchain for transparency and immutability of itinerary information, with bidding being performed to ensure the best possible outcomes for travelers as taught above by Arora and implement a 

Regarding claim 16 Arora and Stern teach the invention as claimed and detailed above with respect to claim 15. Arora also teaches: 
wherein said corresponding engine in each of said plurality of additional smart contracts determines said price of each of said plurality of additional travel/stay packages based on at least one factor selected from the group consisting of said actual use date factor, said weather factor, said biometric data factor, said expiration date factor, said guest/user happiness factor, said number of exchange remaining travel/stay packages factor, said number of hotel remaining travel/stay packages factor, and said rate of use of travel/stay packages factor (See Arora, [0007], [0023], [0029])

Regarding claim 17 Arora and Stern teach the invention as claimed and detailed above with respect to claim 15. Arora also teaches:
wherein said hotel server provides said plurality of additional travel/stay packages to said computing device (See Arora, [0029]).

Regarding claim 18 Arora and Stern teach the invention as claimed and detailed above with respect to claim 15. Arora also teaches:
wherein said smart contract exchange verifies and lists ownership information... of said travel/stay packages (See at least [0019] via: “…A public ledger of all transactions of a blockchain-based currency. One or more computing devices may comprise a blockchain network, which may be configured to process and record transactions as part of a block in the blockchain. Once a block is completed, the block is added to the blockchain and the transaction record thereby updated. In many instances, the blockchain may be a ledger of transactions in chronological order, or may be presented in any other order that may be suitable for use by the blockchain network. In some configurations, transactions recorded in the blockchain may include a destination address and a 

However, Arora does not mention biometric information of present owner which is taught by Stern:
biometric verification (See at least [0113] via: “…teaches In various embodiments involving the tracking of personnel, biometric data of a person can be used as the identifier, or otherwise incorporated into the identifier. The biometric data may include retinal scan or fingerprint scan data, facial recognition technology and other known and useful biometric identifications. All or a meaningful portion of the biometric data may be used in the public key assigned to the person. Other similar implementations are readily contemplated.)…”; In addition see also [0036])

It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a system and method where travel itinerary items are made publicly accessible to relevant merchants via a blockchain for transparency and immutability of itinerary information, with bidding being performed to ensure the best possible outcomes for travelers as taught above by Arora and implement a security/biometric device as taught by Stern to verify the signatures to verify the chain of ownership (Stern, [0082]), since there exist some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to conduct travel transactions over a blockchain network with the motivation being to verify the redeemer’s or payee’s signature, which is the second component. More precisely, the second component may be an ECDSA signature over a hash of a simplified version of the transaction. It, combined with the public key, proves the transaction created by the real owner of the address in question (Stern, [0085]).

Regarding claim 19 Arora and Stern teach the invention as claimed and detailed above with respect to claims 15 and 18. However Arora is silent regarding the following claim that is taught by Stern: 
wherein said biometric information of said present owners of said travel/stay packages includes finger print scan information, ocular-based identification information, and voice information. (See [0036], [0113], [0121])

It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a system and method where travel itinerary items are made publicly accessible to relevant merchants via a blockchain for transparency and immutability of itinerary information, with bidding being performed to ensure the best possible outcomes for travelers as taught above by Arora and implement a security/biometric device as taught by Stern to execute the motivation as mentioned in claim 18.

Regarding claim 20 Arora and Stern teach the invention as claimed and detailed above with respect to claim 15. Arora also teaches: 
wherein said price of said desired travel/stay package is determined by said smart contract in a cryptocurrency backed by said travel/stay packages (See at least [0019] via: “… A public ledger of all transactions of a blockchain-based currency. One or more computing devices may comprise a blockchain network, which may be configured to process and record transactions as part of a block in the blockchain. Once a block is completed, the block is added to the blockchain and the transaction record thereby updated. In many instances, the blockchain may be a ledger of transactions in chronological order, or may be presented in any other order that may be suitable for use by the blockchain network…”) [0019], [0023]).

Regarding claim 21 Arora and Stern teach the invention as claimed and detailed above with respect to claim 15. Arora also teaches: 
wherein said price of each of said plurality of additional travel/stay packages is determined by each of said plurality of additional smart contracts in a cryptocurrency backed by said travel/stay packages (See [0019], [0023], [0029]).

Regarding claim 22 Arora and Stern teach the invention as claimed and detailed above with respect to claim 15. Arora also teaches: 
wherein said wallet graphical user interface further displays filtered travel/stay packages, an available bank account, and an available cryptocurrency account (See [0018], [0019], [0029], [0050]).

Regarding claim 23 Arora and Stern teach the invention as claimed and detailed above with respect to claim 15. Arora also teaches: 
wherein said computing device is selected from the group consisting of a mobile phone, a smart watch, a laptop computer, a desktop computer, and a web-enabled TV (See at least [0021] via: “…in the system 100, the individual 104 may utilize a computing device 106 to communicate with the processing server 102, where the computing device 106 may be any type of computing device suitable for performing the functions discussed herein, such as a desktop computer, notebook computer, laptop computer, tablet computer, cellular phone, smart phone, smart watch, smart television, wearable computing device, implantable computing device, etc…”)

Regarding claim 24 Arora and Stern teach the invention as claimed and detailed above with respect to claim 15. Arora also teaches: 
wherein said computing device is configured to communicate with said smart contract exchange by a wireless connection selected from the group consisting of WiFi, 4G, LTE, and 5G (See [0061] teaches a wireless network (e.g., WiFi)).

Regarding claim 25 Arora and Stern teach the invention as claimed and detailed above with respect to claim 15. Arora also teaches: 
wherein said computing device is configured to communicate with said smart contract exchange by a wireline connection selected from the group consisting of cables, fiber optics, POTS (Plain Old Telephone Service) wires, and DSL (Digital Subscriber Line) wires (See at least [0061] via: “…a mobile communication network, a satellite network, the Internet, fiber optic, coaxial cable, infrared, radio frequency (RF), or any combination thereof. Other suitable network types and configurations will be apparent to persons having skill in the relevant art…”)

Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive. (FP 7.37)


In response to the Applicant’s arguments regarding claim rejection under 35 U.S.C § 101:

The Applicant argues that the present application contains more substantive and “non-abstract” disclosure and claims and a more concrete and “non-abstract” applicability compared to the cited prior art by Arora (patent number 10,679,152) and as such the Applicant requests that similar reasoning be applied to reach a consistent conclusion with that reached by the USPTO in granting a patent in the case of Arora. 

The Examiner disagrees. The current application has claims that are distinct from those of Arora so there is no point arguing that based on the comparison the 101 rejection should be withdrawn.

Step 2A Prong One: Applicant argues that the independent claim 15 does not fall under any of the three categories enumerated in prong (1) of Step 2A of the 2019 Guidance (mathematical concepts, certain methods of organizing human activity or mental processes)  and as such does not represent an abstract idea. 

The Examiner disagrees. Claim 15 recites “listing, pricing, and exchanging travel/stay packages offered by a plurality of hotels”. This undoubtedly belongs to the grouping  of certain methods of organizing human activity under fundamental economic practices. It involves pricing and exchanges of travel/stay packages offered by a plurality of hotels. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.

Step 2A Prong Two: Applicant argues that even if the claims were directed to an abstract idea, they are integrated into a practical application. Examples cited by the Applicant include: 1) a wallet configured to “track” and “display” unused items of a purchased smart contract enables a user to readily determine when to cash out the purchased smart contract by offering to trade the purchased smart contract; and 2) a smart contract engine that is configured to adjust the present price in response to a number of factors, enables dynamic adaptive pricing that manifestly has a practical application, and enables a user to readily determine when to list or cash out the purchased smart contract, creating a secondary market with better liquidity that incentivizes improved services, as explained in page 20, line 21 – page 22, line 10 of the present application. 

The Examiner disagrees. Although the examples cited by the Applicant may be cited in the Specification they are not recited in claim 15. There is no recitation of cashing out,  trading or dynamic pricing of the smart contract in claim 15. Furthermore, the process of claim examination is based on what is specifically recited in the claim rather than reading into the claim the contents of the Specification.  In determining whether the claim integrates the abstract idea into a practical application the additional elements of the claim are examined. As cited in the analysis the additional elements amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). In addition the additional insignificant extra solution activity are specific to transmitting data . (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Step 2B: Applicant argues that the elements of independent claim 15, when considered both individually and as an ordered combination, amount to significantly more than a judicial exception. To prove the point the Applicant argues that claim 15 is uniquely applicable to providing a price determination for previously purchased travel/stay packages and providing liquidity and new owner assignability for trading travel/stay packages so they can be used by new purchasers.  In addition, the Applicant argues that the Examiner has not produced prior art teaching the limitations of claim 15. As such the Applicant argues that the claim provides an inventive concept and hence is patentable under step 2B. 

The Examiner disagrees. Whether prior art was produced or not to teach the claims is irrelevant in determining whether the claim is rejected under 35 U.S.C § 101. In addition in determining whether the claim provides an inventive concept the additional elements of the claim are examined. As cited in the analysis the additional elements amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). In addition the additional insignificant extra solution activity are specific to transmitting data. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required whereby “transmitting data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  
In response to applicant’s arguments regarding claim rejection under 35 U.S.C § 103:
The Applicant argues that Arora does not teach the following limitations: 

price determination for travel/stay packages or providing liquidity for trading travel/stay packages that have been previously sold to an individual
pricing of travel/stay packages based on an actual use date factor, a weather factor, a biometric data factor, an expiration date factor, a guest/user happiness factor, a number of exchange remaining travel/stay packages factor, a number of hotel remaining travel/stay packages factor, and/or a rate of use of travel/stay packages factor
The term "exchange" in the context of trading travel/stay packages 
listing travel/stay packages on an exchange and automated price determination by the exchange by using factors such as an actual use date factor, a weather factor, a biometric data factor, an expiration date factor, a guest/user happiness factor, a number of exchange remaining travel/stay packages factor, a number of hotel remaining travel/stay packages factor, and/or a rate of use of travel/stay packages factor
The Applicant also argues that Stern does not teach the following limitations:

price determination for travel/stay packages or providing liquidity or new owner assignability for trading travel/stay packages in the manner disclosed and claimed by the present application
The Examiner disagrees. 
Regarding the first listed limitation, none of the claims recite the concept of providing liquidity for trading travel/stay packages. Nevertheless Arora does teach price determination as seen in [0007] as part of a biding process. 
Regarding the second listed limitation, the claim recites pricing of the travel/stay packages based on at least one of the listed factors. Arora [0023] teaches “reservation request may include reservation details associated with the desired itinerary item … For instance, the reservation request for round-trip airfare may have a type identifier indicating the request is for airfare, where the reservation details may include … the departure and return dates ..”; where the factor is related to the actual use date factor.
Regarding the third listed limitation under the broadest reasonable interpretation the term “exchange” can reasonably be interpreted as a bid that determines price/value of something based on the context of the situation as taught by Arora [0007].
Regarding the fourth listed limitation none of the claims recite the concept of listing of  trading travel/stay packages. Nevertheless Arora does teach providing a plurality of travel/stay packages as seen in [0029] as part of a biding process from a plurality of different merchants.  
Regarding the fifth listed limitation liquidity is not mentioned in any of the claims. Verification of ownership information of travel/stay packages is taught as a combination of Arora [0019] in view of Stern [0113].
In conclusion for reasons of record and as set forth above, the examiner maintains the rejection of  claims 15-25 as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101 in addition to maintaining the rejection under 35 USC §103. In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Applicant. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 7.40)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 5:30 AM to 2:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PIERRE L MACCAGNO/Examiner, Art Unit 3697  

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697